Electronically Filed
                                                        Supreme Court
                                                        SCPR-XX-XXXXXXX
                                                        30-NOV-2018
                                                        09:58 AM



                             SCPR-XX-XXXXXXX


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                 IN RE NELSON T. NAGAUE, Petitioner.



                           ORIGINAL PROCEEDING


     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE

(By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)


          Upon consideration of the petition to resign and

surrender his license to practice law in the State of Hawai'i

filed by attorney Nelson T. Nagaue, pursuant to Rule 1.10 of the

Rules of the Supreme Court of the State of Hawai'i (RSCH), and

the affidavits submitted in support thereof, we conclude

Petitioner Nagaue has complied with the requirements of RSCH

Rule 1.10.    Therefore,

          IT IS HEREBY ORDERED that the petition is granted and


Petitioner Nagaue’s resignation in good standing is accepted,


effective December 31, 2018. 


          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),


that the Petitioner shall comply with the notice, affidavit, and


record requirements of RSCH Rules 2.16(a), (b), (d), and (g).

          IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Nelson T. Nagaue, attorney number 1335, from

the roll of attorneys of the State of Hawai'i, as of December 31,

2018.

          DATED:   Honolulu, Hawai'i, November 30, 2018.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson




                                 2